DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of co-pending Application No. 16/380,537 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows:
16/366,737
16/380,537
1. A non-transitory computer-readable recording medium storing therein a machine learning program that causes a computer to execute a process comprising:

generating pieces of learning data based on time
series data including a plurality of items and including a plurality of records corresponding to a calendar, each of
the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods, start times of the certain period of each of the pieces of learning data being different from each other for the unit period, in which each of the pieces of the learning data and a label corresponding to the start time are paired;

generating, based on the generated learning data, tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions; and

performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
1. A non-transitory computer-readable recording medium having stored therein a machine learning program that causes a computer to execute a process, the process comprising:

receiving time-series data including a plurality of
items and including a plurality of records corresponding to a calendar;










generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions; and

with respect to a learning model that performs a
tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using
the tensor data as the input tensor data.
Co-pending application 16/380,537 fails to teach the limitations in bold above. However, Kosaka teaches these limitations: 
each of the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods (para. 0049, attribute data is used for learning and is obtained by aggregating information from a plurality of time periods/units.), start times of the certain period of each of the pieces of learning data being different from each other for the unit period, in which each of the pieces of the learning data and a label corresponding to the start time are paired (para. 0100-0101, a first period and a second period of time are different form each other and are used for learning. Para. 0062, the attribute data setting information includes an identifier and a summary which are labels for the data.)

It would have been obvious before the effective filing date of the applicant's invention
to modify the teachings of co-pending application (16/380,537) by incorporating the pieces of learning data being composed of a plurality of different unit periods as taught by Kosaka
in order to obtain data for different workers at different time periods.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims 1-3 are non-transitory computer-readable medium, claim 4 is a method, and claim 5 is a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. However, the claims 1-5, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step2A – Prong 1: independent claim 1, 4, and 5 recite the limitations of generating pieces of learning data based on time series data including a plurality of items and including a plurality of records corresponding to a calendar, generating tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions, and performing,… deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data… . The performing limitation, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor”, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually subjecting the generated tensor data to the method of tensor decomposition to be used as an input. The tensor is “a container which can house data in N dimensions” and is generated using calendar information, and each of the items of “month, date, attendance/absence, with/without business trip, attendance time, and leave time” are included in each piece of attendance record data as a dimension (see printed Publication paras. 0053-0054). The graphic information represented in the tensor is subject to tensor decomposition using the mathematical operation found in the printed Publication paras. 0031-0032. Therefore, this limitation is a mental process because the steps of creating tensor data and performing tensor decomposition are concepts that can be performed in the human mind.
Step2A – Prong 2: The claims recite the additional limitations: of a machine-learning device and a processor used to perform the generating steps, and perform the deep learning and learning steps.  The machine-learning device and processor in these steps are recited at a high level of generality i.e., as a generic processor and components for performing a generic computer function processing data (the decomposition of the tensor data). The claims recite additional limitation of generating pieces of learning data in which each of the pieces of learning data is learning data of a certain period, the certain period being composed of a plurality of unit periods, start times of the certain period of each of the pieces of learning data being different from each other for the unit period, and in which each of the pieces of the learning data and a label corresponding to the start time are paired, which is no more than mere data gathering and instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claimed invention is directed to an abstract idea without a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of performing the steps with a machine learning device comprising a processor, and the input tensor data to be inputted to the neural network, require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. Applicant’s written description as published at least paragraph [0046] recites “control unit 110 is a processing unit that manages the whole processing of the learning device 100, and is a processor, for example. This control unit 110 includes a learning data generator 111, a tensor generator 112, a learning unit 113, and a prediction unit 114. It is noted that the learning data generator 111, the tensor generator 112, the learning unit 113, and the prediction unit 114 exemplify a process that is executed by an electronic circuit included in the processor or the like,” written description paragraph [0082] recites “the learning device 100 includes a communication device 100a, a hard disc drive (HDD) 100b, a memory 100c, and a processor 100d,” and written description paragraphs [0084-0085] recites “the processor 100d executes the process that executes the same processing as that executed by the learning data generator 111, the tensor generator 112, the learning unit 113, the prediction unit 114, and the like. In this manner, the learning device 100 operates as an information processing device that executes a learning method by reading out to execute the computer program.”  Thus, the inventive steps are performed by a generic computing system executing generic computing instructions and thus the judicial exception does not comprise significantly more than a generic computing system or an improvement to another technical field. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it’ on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering). Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A, or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent claims 2 and 3, are directed to the judicial exception as explained above for claim 1, and are further directed to limitations of extracting data from the time series data, and pairing the extracted data with a label corresponding to the data. The extracting step is recited at a high-level of generality such it is no more than receiving operational information (i.e., data gathering). These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and ten (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. US Patent Application 2018/0225634 A1 (hereinafter Kosaka) in view of Sun et al. US Patent Application 2018/0260697 A1 (hereinafter Sun).
Regarding claims 1, 4, and 5 Kosaka teaches machine learning device comprising: a processor configured to (para. 0017): a machine learning method comprising (para. 0018): a non-transitory computer-readable recording medium storing therein a machine learning program that causes a computer to execute a process comprising (para. 0019): 
generating pieces of learning data based on time series data including a plurality of items and including a plurality of records corresponding to a calendar (para. 0011, the attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours. See Fig. 5 discloses a calendar.), 
each of the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods (Para. 0049, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year (a certain period). Further, it is preferable to perform aggregation by using a plurality of temporal resolutions and time ranges with respect to one attendance field (a plurality of unit periods).), 
start times of the certain period of each of the pieces of learning data being different from each other for the unit period (para. 0100-0101, as illustrated in Fig. 10, a data input unit 11 in the present example may receive, for example, as attendance data, first attendance data including records for a first period before a predetermined first point of time earlier than a determination time, and second attendance data including records for a first period before a second point of time being a predetermined point of time dating back from a latest medical examination day (first medical examination day) by a predetermined second period or longer. A first period before a second point of time is set as a period for use in learning, and a first period before a first point of time is set as a period for use in prediction. As shown in the figure, the first point of time differs from the second point of time.), in which each of the pieces of the learning data and a label corresponding to the start time are paired (Para. 0062, Fig. 6 illustrates an example of attribute data setting information including an identifier and a summary (a label), an attendance field for aggregation, a temporal resolution of the attendance field, a time range of the attendance field, and an aggregation method with respect to the attendance field for each of attribute fields.);
generating, based on the generated learning data, tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions (Para. 0070, in the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, ..., N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.  A vector would be equivalent to a 1-dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6); and
Kosaka does not teach performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
However, Sun teaches performing deep learning of a neural network (para. 0034, in an aspect, a convolutional neural network employed by the machine learning component 106 can be associated with interconnected deep learning that provides an estimated functional model based on the plurality of sequences of multi-dimensional time series data (e.g., the first sequence of multi-dimensional time series data and the second sequence of multi-dimensional time series data).) and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network (para. 0059-0060, the system 700 includes a feature extraction process 702 and a classification process 704 that can be performed by the machine learning component 106 (e.g., the convolutional neural network component 202). The feature extraction process (a method of tensor decomposition) can include a first convolutional layer 706, a second convolutional layer 708 and a down-sampled convolutional layer 710. Para. 0062, the classifier 716 can perform classification machine learning with respect to features of the snapshot data 402 determined by the feature extraction process 702 (use as input tensor data).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kosaka to include performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network, as taught by Sun, in order to extract attribute field information relating to an employee’s attendance (Kosaka, para. 0051-0052).
Regarding claim 2, the combination of Kosaka and Sun teaches all of the limitations of claim 1 above; Kosaka also teaches wherein the process further includes: extracting, from the time series data, the pieces of the certain period of data having the start times being shifted by a certain number of days (para. 0049, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges (extracting, from the time series data) of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year.); and 
generating a plurality of pieces of learning data in which extracted each piece of the certain period of data and a label corresponding to the certain period of data are paired (para. 0072, data is extracted from the attendance data of employees and is used for model learning. Fig. 6 shows time period data paired with a label. In the figure one of elements (attribute fields) of attribute data of a certain employee may be the number of times of taking a day off, working hours, the number of times of taking consecutive days off, the number of times of being late, or the like which has undergone aggregation processing by using any temporal resolution regarding attendance data of the certain employee.).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Sun and further in view of Tamano et al. US Patent Application 2017/0286842 A1 (hereinafter Tamano).

Regarding claim 3, the combination of Kosaka and Sun teaches all of the limitations of claim 1 above; Kosaka also teaches wherein the process further includes: extracting, from attendance record data having items of months, dates, attendance/absence, and with/without business trip, a plurality of pieces of the certain period of data having the start times being different from each other (para. 0069-0072, the attendance data of N employees are received, and attribute data of a certain employee may be the number of times of taking a day off, working hours, the number of times of taking consecutive days off, the number of times of being late, or the like (items of months, dates, attendance/absence, and with/without business trip) which has undergone aggregation processing by using any temporal resolution regarding attendance data of the certain employee. Fig. 6 shows that the attendance data includes a summary including time ranges with different start times and attendance data).
The combination of Kosaka and Sun does not teach to each piece of the certain period of data, when a sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting with sick leave as a label, and when no sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting without sick leave as a label; and generating a plurality of pieces of learning data in which each piece of the certain period of data and the label set to the data according to the with sick leave or the without sick leave are paired.
However, Tamano teaches to each piece of the certain period of data, when a sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting with sick leave as a label, and when no sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting without sick leave as a label (para. 0050. the employees taking a leave of absence are marked (labelled) as “employee taking leave of absence” otherwise they are marked (labelled) as "normal worker." Para. 0051, the first attendance management information concerning an employee taking leave of absence used in the prediction rule learning unit 110 is attendance management information determined with a date, as a reference date, prior to a predetermined period from a date on which the employee taking leave of absence started the leave of absence (hereinafter referred to as “starting date of leave of absence”). In such a case, the leave of absence for a sick leave is within a certain number of days from the reference date.); and 
generating a plurality of pieces of learning data in which each piece of the certain period of data and the label set to the data according to the with sick leave or the without sick leave are paired (para. 0044-0045, the attendance management information in the present example embodiment is represented as a feature vector representing the information described. In the example illustrated in FIG. 2, the attendance management information is represented as a vector obtained by calculating the statistics of four items of information concerning attendance for 12 months, every 1 month (30 days), and by concatenating the calculated twelve statistics to create learning data. Para. 0049, the attendance management information and the information indicating the presence or absence of a leave of absence concerning each item (the label set to the data) of the attendance management information can be stored in the attendance information storage unit 130 and used in the prediction rule learning unit 110 (pieces of learning data).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Kosaka and Sun to include to each piece of the certain period of data, when a sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting with sick leave as a label, and when no sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting without sick leave as a label; and generating a plurality of pieces of learning data in which each piece of the certain period of data and the label set to the data according to the with sick leave or the without sick leave are paired, as taught by Tamano, in order to extract attribute field information relating to an employee’s attendance (Kosaka, para. 0051-0052).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janzamin et al. ("Beating the Perils of Non-Convexity: Guaranteed Training of Neural Networks using Tensor Methods") discloses training a neural network using tensor decomposition. Nair et al. ("Tensor Decomposition Based Approach for Training Extreme Learning Machines") discloses tensor decomposition for use an inputs into neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682